  
  

PHS rey OF NEW yoRIN

  

EAMILY OFEENSE
DEPENDANT VICTIM
RELATIONSHIP:

 

EEN VORK

 

 

sagatast- CURLERIEND
#43) FELONY
Susaue Schafmeister O° 45), CFA Ok AS
Susmarure Schahrrerster ¢ }, ADA Sarah MeAteer

 

    

(2 ES) 333-0273

Defendant.

 

 

Shield #7860

 

 

 

 

 

dollars
The factual basis for this charge is as follows:

I am informed by an individual known to the District Attorney's Office that he
emploved the defendant at the above location and that, dunng 2018, as part of that
employment the defendant was responsible for writing checks on behalf of the individual

and signing those checks on the individual's behalf. [ am informed that the defendant was
authorized to write payroll checks to herself each month in the amount of $12,000 and w

WAS
not authorized to write checks to herself for any higher amount.

 

 

 

 

 

 

 

 

 

R Ee. S oN

FORMER
  
   
    
 
 

zroOr THE
FAW! YORE
‘a
HE eb OF THE STATE OF! iW Y YORK
FF.
-against-

Susanne Schafmeister (F 43),

Defendant.

crry OF N pw YORK

 

mentioned checks to be that of the defendant.

False statements made in this writ
misdemeanor pursu

7 oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of

 

PAMILY OTFENSI
DEFENDANT/VICTIM
RELATIONSHIP:
GIRLFRIEND
FELONY —

ADA Sarah McAteer
(212) 335-9273

FORME

over ten years and that this individual recognizes the handwriting on all of the aboye-

ten instrument are punishable as a class A
ant to section 210.45 of the Penal Law, and as other crimes.

 
